IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,886-01


                    EX PARTE TIMOTHY DECARLOS SIMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 27895 HC-1 IN THE 6TH DISTRICT COURT
                              FROM LAMAR COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of aggravated assault and sentenced to eighty years’ imprisonment.

The Sixth Court of Appeals affirmed his conviction. Sims v. State, No. 06-19-00016-CR (Tex.

App.—Texarkana Jul. 31, 2019) (not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed and advise him of his right to file a pro se petition for discretionary review. Based

on the record, the trial court has determined that appellate counsel’s performance was deficient and

that Applicant would have timely filed a petition for discretionary review but for counsel’s deficient
                                                                                                         2

performance.

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Sixth Court of Appeals in cause number 06-19-00016-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within thirty

days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 24, 2021
Do not publish